Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, and 4 have been amended. Claims 1, and 4 remain pending and are ready for examination.
Response to Amendment
This Office Action has been issued in response to amendment filed 2/08/2022. 

Response to Arguments
With respect to applicant’s argument of the remarks filed 02/08/2022 regarding the rejection under 35 U.S.C. § 101.” (numbered as pages 6-8) which recites:

“Applicant respectfully submits that amended independent claim 1 recites features of a manufacturing device for forming a three-dimensional shaped object, such as a "hopper," a "supply path," more structural features of a "flat screw," more structural features of a "barrel," a "heater," a "motor," a "thermometer," and more structural features of a "movement path," a "nozzle," a "memory" and a "processor configured to use the algorithm so as to."… Thus, claim 1 is clearly directed to a "machine" which is subject matter eligible…Thus, claim 4 is clearly directed to a "process" (for a manufacturing device for a three-dimensional shaped object) which is subject matter eligible under 35 U.S.C. § 101…Even if the claims 1 and 4 are considered to be directed to a judicial exception (such as the alleged mental process, which Applicant does not concede), claims 1 and 4 recite additional elements that integrate the alleged judicial exception into a practical application.”


With respect to applicant’s argument of the remarks filed 02/08/2022 regarding the rejection under 35 U.S.C. § 103.” (numbered as pages 8-9) which recites:
“When determining whether a claim is obvious, an examiner must make "a searching comparison of the claimed invention - including all its limitations - with the teaching of the prior art." In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995) (emphasis added). Moreover, as the Supreme Court stated, "there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (emphasis added)). In 

The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner notes that In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Nonogaki is to prevent damage to the motor, and the motivation to combine Watanabe is to more accurately predict the rise of temperature and the operation of the machine based on it. Regarding the amended limitation of cylindrical shape, examiner notes that the barrel and screw taught by Boyd still reads on this limitation viewing Fig. 3 as they are cylindrical shapes. Regarding the amended limitation of the movement path extending along a first direction that is normal to the boundary plane, examiner notes that Boyd still reads on this limitation as the boundary plane is interpreted as the inside of the barrel and this direction of the movement path is vertical, once reaching the screw the direction becomes horizontal as the screw is rotating, [0152] a screw 205 rotates to pulverize, partially melt, and dispense the material. The screw is preferably designed for the particular extrusion process in use. The rotation of the screw is driven by a motor assembly 206 that may include a gear assembly 207 to control the motor speed and a motor controller 208 to regulate the speed of the motor 206. As there is no support of the normal/perpendicular direction as stated by Applicant, 

Claim Rejections - 35 USC § 112

5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 4 were amended to include the limitations “the movement path extending along a first direction that is normal to the boundary plane”, however, this is not discussed in the specification, and viewing the figures it is not clear how the movement paths are normal/perpendicular.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites divide the plurality of monitored data into normal data and abnormal data by comparing them with the reference data, infer whether the motor will be in an abnormal state based on a plurality of the normal data, and decide to change either a number of rotations of the motor or a temperature of a cooling liquid for the motor based on a result of the machine learning.
The limitation of dividing the data, comparing the data, and decide to change are processes, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, and “memory”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor”, and “memory”, language, “dividing”, “infer”, “comparing”, and “decide” in the context of this claim encompasses that the user can mentally separate normal and abnormal data, compare data, infer the state of the motor based on the data, and decide to change the number of rotations or the temperature of a cooling liquid based on results. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- a hopper accommodating a pellet; a supply path supplying the pellet from the hopper; a flat screw receiving the pellet from the supply path, the flat screw 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, and a memory unit to perform a generic computer function of receive and store data amounts to no more than mere functions using a generic computer component, which cannot provide an inventive concept. Receiving data is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network).  Storing data is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am., Inc. (storing and retrieving information). Using “processor”, and “memory” to move parts, use the algorithm to perform machine learning, are Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites dividing the plurality of monitored data into normal data and abnormal data by comparing them with the reference data, infer whether the motor will be in an abnormal state based on a plurality of the normal data, and deciding to change either a number of rotations of the motor or a temperature of a cooling liquid for the motor based on a result of the machine learning.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- causing a motor to move a flat screw of a manufacturing device for the three-dimensional shaped object so as to grind a pellet in a space between the flat screw and a barrel and melt the ground pellet by a heater, the manufacturing device including; a hopper accommodating the pellet; a supply path supplying the pellet from the hopper; the flat screw receiving the pellet from the supply path, the flat screw being in a cylindrical shape having a first surface with a groove; the barrel that is in a cylindrical shape having a second surface, the second surface of the barrel facing the first surface of the flat screw via a boundary plane, the barrel having the heater; a movement path transferring the melted pellet from the space, the movement path extending along a first direction that is normal to the boundary plane; and a nozzle receiving the melted pellet from the movement path to eject the melted pellet onto a stage to form the three-dimensional shaped object which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, and a 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (WO 2017/181060, in view of Nonogaki et al. (JPH05111891A, herein Nonogaki, note a machine translation is being used for mapping), in further view of Watanabe et al. (US 20190137969A1 A1, herein Watanabe).

Regarding claim 1, Boyd teaches A manufacturing device for a three-dimensional shaped object, the manufacturing device comprising ([0002] This invention relates to additive manufacturing, manufacturing equipment and products, including the design and production of buildings and other structures of all kinds.): a hopper accommodating a pellet; a supply path supplying the pellet from the hopper; a flat screw receiving the pellet from the supply path; the flat screw being in a cylindrical shape having a first surface with a groove (Fig. 3 screw 205 as flat screw, surface between screw threads as first surface with groove); a barrel that is in a cylindrical shape having a second surface (Fig. 3 barrel 203), the second surface of the barrel directly facing the first surface of the flat screw via a boundary plane (Fig. 4, 203, and 205, inside the barrel as boundary plane), the barrel having a heater; a motor configured to move the flat screw so as to grind the pellet in a space between the flat screw and the barrel and melt the ground pellet by the heater ([00152] As illustrated in Figures 2-8, an exemplary extruder 101 holds material 201 in pellet form temporarily in a hopper 202 that feeds the material into the barrel 203 of the extruder through an opening 204. Within the barrel 203 a screw 205 rotates to pulverize, partially melt, and dispense the material. The screw is preferably designed for the particular extrusion process in use. The rotation of the screw is driven by a motor assembly 206 that may include a gear assembly 207 to control the motor speed and a motor controller 208 to regulate the speed of the motor 206, [00154] As the material is pushed along by the extrusion screw, heat is applied to facilitate the melting process by various means, such as resistance heater bands 2 13 mounted around the extruder at various locations. Other methods to add heat may include other resistance heat ; a thermometer configured to monitor a temperature …([00154] Temperature may be monitored by thermocouples 214 and controlled thermostatically at each heater band 213, [00172] temperature of various portions of the apparatus and the material may be monitored); a movement path transferring the melted pellet from the space, the movement path extending along a first direction that is normal to the boundary plane (inside of barrel as boundary plane, [0085] Plastic pellets are fed into a barrel where they are pulverized and melted through friction and external heat sources to a controlled temperature. Once the plastic is fluid it may pass through a nozzle assembly where it is regulated and formed into a certain shape, [0152] Within the barrel 203 a screw 205 rotates to pulverize, partially melt, and dispense the material. The screw is preferably designed for the particular extrusion process in use. The rotation of the screw is driven by a motor assembly 206 that may include a gear assembly 207 to control the motor speed and a motor controller 208 to regulate the speed of the motor 206). (i.e. the pellets are fed into the barrel vertically and then when rotating around the screw the direction becomes horizontal).; a nozzle receiving the melted pellet from the movement path to eject the melted pellet onto a stage to form the three-dimensional shaped object ([0085] Plastic pellets are fed into a barrel where they are pulverized and melted through friction and external heat sources to a controlled temperature. Once the plastic is fluid it may pass through a nozzle assembly where it is regulated and formed into a certain shape, [00211] Additional benefits of freeform additive manufacturing may be to construct object 3711 starting from a vertical build platform 3709 or ceiling build platform 3710 or other orientation of build platform.); 

Boyd does not teach temperature of the motor… a memory configured to store an algorithm… reference data corresponding to a reference temperature of the motor, and monitor data corresponding to the monitored temperature of the motor, and a processor configured to use the algorithm so as to: acquire a plurality of the monitored data from the thermometer; store the plurality of the monitored data into the memory; divide the plurality of the monitored data into normal data and abnormal data by comparing them with the reference data; perform machine learning to infer whether the motor will be in an abnormal state based on a plurality of the normal data by supervised learning, unsupervised learning, or reinforcement learning; and decide to change either a number of rotations of the motor or a temperature of a cooling liquid for the motor based on a result of the machine learning.
Nonogaki teaches temperature of the motor ([0016] driving unit as motor, FIG. 1 is a flow chart for detecting the heat of the arm (driving unit) of the robot and controlling the speed of the arm in this embodiment, [0009] a temperature detection apparatus for detecting the temperature of the drive section of the robot continuously operated by program loading) … a memory configured to store an algorithm ([0002] control unit 1 has a CPU 2 and an RO in which a program for controlling the robot is stored. An M3, a RAM 4 for storing data) [0004] In the robot controller having the above-described basic structure, the temperature detecting device 12 detects the heat of the driving portion of the arm 11a, and the control for stopping the robot is as follows)… reference data corresponding to a reference temperature of the motor (range as reference data  [0005] drive unit is judged in step S-19, and if it does not exceed the permissible range, ), and monitor data corresponding to the monitored temperature of the motor ([0004] the temperature detecting device 12 detects the heat of the driving portion of the arm 11a), and a processor configured to use the algorithm so as to: acquire a plurality of the monitored data from the thermometer ([0008] A robot controller according to the first aspect of the present invention includes a temperature detecting device for detecting the temperature of a driving portion of a robot operated by a loaded program); store the plurality of the monitored data into the memory ([0002] control unit 1 has a CPU 2 and an RO in which a program for controlling the robot is stored. An M3, a RAM 4 for storing data) [0004] In the robot controller having the above-described basic structure, the temperature detecting device 12 detects the heat of the driving portion of the arm 11a, ; divide the plurality of the monitored data into normal data and abnormal data by comparing them with the reference data ([0009] a determination means for determining whether the detected temperature exceeds the allowable range). (i.e. range as reference data, if the data is within the range it is normal data, and if the data is outside of the range it would be considered abnormal data); and decide to change either a number of rotations of the motor or a temperature of a cooling liquid for the motor based on a result of the machine learning ([0008] A robot controller according to the first aspect of the present invention includes a temperature detecting device for detecting the temperature of a driving portion of a robot operated by a loaded program, and whether the detected temperature exceeds an allowable range. And a speed changing means for changing the operating speed of the robot so as to reduce the temperature of the drive unit when the transcendental judgment is made, [0017] In step S-19, the heat of the drive unit is judged from the temperature detected by the temperature detecting device, and if it does not exceed the allowable range, the result of the normal speed value setting process (S-20) is output to the servo I / F output. (S-21) If the allowable range is exceeded, the speed value is changed in the speed setting process of S-24, the speed value is output to the servo I / F, and the speed of the drive unit is changed. We made it possible to continue driving without stopping and without human intervention). (i.e. changing the speed is equivalent to changing the number of rotation, by decreasing the speed this also decreases the number of rotations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boyd’s teaching of an additive manufacturing machine monitoring the temperature of various parts of the apparatus with Nonogaki’s teaching of monitoring the temperature of the motor and comparing it to the reference data to determine if the data is abnormal. The combined teaching provides an expected result of monitoring the temperature of the motor in an additive 
The combination of Boyd and Nonogaki do not teach perform machine learning to infer whether the motor will be in an abnormal state based on a plurality of the normal data by supervised learning, unsupervised learning, or reinforcement learning;
Wantanabe teaches perform machine learning to infer whether the motor will be in an abnormal state based on a plurality of the normal data ([0009] the controller including a machine learning device learning a state related to a manufacturing machine as an environment, in which the machine learning device includes a state observation unit for acquiring input data including at least one of internal data and external data of the manufacturing machine , an input safety circuit for detecting an abnormality in the input data and outputting safe input data , a machine learning unit for executing learning of a learning model and inference using the learning model based on the safe input data and outputting inference data as an inference result , an output safety circuit for detecting an abnormality in the inference data and outputting safe inference data , and an output unit for out putting output data based on the safe inference data)  by supervised learning, unsupervised learning, or reinforcement learning ([0039] the learning model 136 is a learning model for so-called unsupervised learning, the state observation unit 110 observes state data for learning by the learning unit 132 and inference by the inference unit);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nonogaki’s teaching of monitoring the temperature of the motor and comparing it to reference data to determine if the data is abnormal with Watanabe’s teaching of performing machine learning to infer whether the motor will be in an abnormal state. The combined teaching provides an expected result of monitoring the temperature of the motor and using machine learning to determine whether the motor will be in an abnormal state. Therefore, one of ordinary skill in 
Regarding claim 4, Boyd taches A manufacturing method for a three-dimensional shaped object ([0002] This invention relates to additive manufacturing, manufacturing equipment and products, including the design and production of buildings and other structures of all kinds) causing a motor to move a flat screw of a manufacturing device for the three-dimensional shaped object so as to qrind a pellet in a space between the flat screw and a barrel and melt the ground pellet by a heater, the manufacturing device including: a hopper accommodating the pellet; a supply path supplying the pellet from the hopper; the flat screw receiving the pellet from the supply path, the flat screw being in a cylindrical shape having a first surface with a groove (Fig. 3 screw 205 as flat screw, surface between screw threads as first surface with groove); the barrel that is in a cylindrical shape having a second surface (Fig. 3 barrel 203), the second surface of the barrel directly facing the first surface of the flat screw via a boundary plane (Fig. 4, 203, and 205, inside the barrel as boundary plane), the barrel having the heater ([00152] As illustrated in Figures 2-8, an exemplary extruder 101 holds material 201 in pellet form temporarily in a hopper 202 that feeds the material into the barrel 203 of the extruder through an opening 204. Within the barrel 203 a screw 205 rotates to pulverize, partially melt, and dispense the material. The screw is preferably designed for the particular extrusion process in use. The rotation of the screw is driven by a motor assembly 206 that may include a gear assembly 207 to control the motor speed and a motor controller 208 to regulate the speed of the motor 206, [00154] As the material is pushed along by the extrusion screw, heat is applied to facilitate the melting process by various means, such as resistance heater bands 2 13 mounted around the extruder at various locations. Other methods to add heat may include other resistance heat methods such as cartridge heaters, or coil heaters, [0085] Plastic pellets are fed into a barrel where they are pulverized and melted through friction and external heat sources to a controlled temperature); a thermometer configured to monitor a temperature… ([00154] Temperature may be monitored by thermocouples 214 and controlled thermostatically at each heater band 213, [00172] temperature of various portions of the apparatus and the material may be monitored); a movement path transferring the melted pellet from the space, the movement path extending along a first direction that is normal to the boundary plane (inside of barrel as boundary plane, [0085] Plastic pellets are fed into a barrel where they are pulverized and melted through friction and external heat sources to a controlled temperature. Once the plastic is fluid it may pass through a nozzle assembly where it is regulated and formed into a certain shape [0152] Within the barrel 203 a screw 205 rotates to pulverize, partially melt, and dispense the material. The screw is preferably designed for the particular extrusion process in use. The rotation of the screw is driven by a motor assembly 206 that may include a gear assembly 207 to control the motor speed and a motor controller 208 to regulate the speed of the motor 206). (i.e. the pellets are fed into the barrel vertically and then when rotating around the screw the direction becomes horizontal); and a nozzle receiving the melted pellet from the movement path to eject the melted pellet onto a stage to form the three-dimensional shaped object ([0085] Plastic pellets are fed into a barrel where they are pulverized and melted through friction and external heat sources to a controlled temperature. Once the plastic is fluid it may pass through a nozzle assembly where it is regulated and formed into a certain shape, [00211] Additional benefits of freeform additive manufacturing may be to construct object 3711 starting from a vertical build platform 3709 or ceiling build platform 3710 or other orientation of build platform.); 

Boyd does not teach for causing a processor to execute an algorithm stored in a memory, the method comprising executing on the processor the steps of:, temperature.. of the motor, causing the thermometer to monitorplurality of monitored data into normal data and abnormal data by comparing them with reference data stored in the memory, the reference data corresponding to a reference temperature of the motor; performing machine learning to infer whether the motor will be in an abnormal state based on a plurality of the normal data by supervised learning, unsupervised learning, or reinforcement learning; and deciding to change either a number of rotations of the motor or a temperature of a cooling liquid for the motor based on a result of the machine learning.

Nonogaki teaches for causing a processor to execute an algorithm stored in a memory ([0002] control unit 1 has a CPU 2 and an RO in which a program for controlling the robot is stored. An M3, a RAM 4 for storing data) [0004] In the robot controller having the above-described basic structure, the temperature detecting device 12 detects the heat of the driving portion of the arm 11a, and the control for stopping the robot is as follows, [0008] A robot controller according to the first aspect of the present invention includes a temperature detecting device for detecting the temperature of a driving portion of a robot operated by a loaded program)), the method comprising executing on the processor the steps of:, temperature.. of the motor ([0016] driving unit as motor, FIG. 1 is a flow chart for detecting the heat of the arm (driving unit) of the robot and controlling the speed of the arm in this embodiment, [0009] a temperature detection apparatus for detecting the temperature of the drive section of the robot continuously operated by program loading), causing the thermometer to monitor([0016] driving unit as motor, FIG. 1 is a flow chart for detecting the heat of the arm (driving unit) of the robot and controlling the speed of the arm in this embodiment, [0009] a temperature detection apparatus for detecting the temperature of the drive section of the robot continuously operated by program loading); acquiring a plurality of monitored data from the thermometer, each of the plurality of monitored data corresponding to the monitored temperature of the motor ([0016] driving unit as motor, FIG. 1 is a flow chart for detecting the heat of the arm (driving unit) of the robot ; storing the plurality of monitored data into the memory ([0002] control unit 1 has a CPU 2 and an RO in which a program for controlling the robot is stored. An M3, a RAM 4 for storing data) [0004] In the robot controller having the above-described basic structure, the temperature detecting device 12 detects the heat of the driving portion of the arm 11a, and the control for stopping the robot is as follows); dividing the plurality of monitored data into normal data and abnormal data by comparing them with reference data stored in the memory ([0009] a determination means for determining whether the detected temperature exceeds the allowable range). (i.e. range as reference data, if the data is within the range it is normal data, and if the data is outside of the range it would be considered abnormal data), the reference data corresponding to a reference temperature of the motor (range as reference data  [0005] drive unit is judged in step S-19, and if it does not exceed the permissible range); and deciding to change either a number of rotations of the motor or a temperature of a cooling liquid for the motor ([0008] A robot controller according to the first aspect of the present invention includes a temperature detecting device for detecting the temperature of a driving portion of a robot operated by a loaded program, and whether the detected temperature exceeds an allowable range. And a speed changing means for changing the operating speed of the robot so as to reduce the temperature of the drive unit when the transcendental judgment is made, [0017] In step S-19, the heat of the drive unit is judged from the temperature detected by the temperature detecting device, and if it does not exceed the allowable range, the result of the normal speed value setting process (S-20) is output to the servo I / F output. (S-21) If the allowable range is exceeded, the speed value is changed in the speed setting process of S-24, the speed value is output to the servo I / F, and the speed of the drive unit is changed. We made it possible to continue driving without stopping and without human intervention). (i.e. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boyd’s teaching of an additive manufacturing machine monitoring the temperature of various parts of the apparatus with Nonogaki’s teaching of monitoring the temperature of the motor and comparing it to the reference data to determine if the data is abnormal. The combined teaching provides an expected result of monitoring the temperature of the motor in an additive manufacturing machine and determining abnormal data. Therefore, one of ordinary skill in the art would to motivated, in order to prevent damage to the motor.

The combination of Boyd and Nonogaki do not teach performing machine learning to infer whether the motor will be in an abnormal state based on a plurality of the normal data by supervised learning, unsupervised learning, or reinforcement learning; based on a result of the machine learning.
Wantanabe teaches performing machine learning to infer whether the motor will be in an abnormal state based on a plurality of the normal data ([0009] the controller including a machine learning device learning a state related to a manufacturing machine as an environment, in which the machine learning device includes a state observation unit for acquiring input data including at least one of internal data and external data of the manufacturing machine , an input safety circuit for detecting an abnormality in the input data and outputting safe input data , a machine learning unit for executing learning of a learning model and inference using the learning model based on the safe input data and outputting inference data as an inference result , an output safety circuit for detecting an abnormality in the inference data and outputting safe inference data , and an output unit for out putting output data based on the safe inference data)  by supervised learning, unsupervised learning, or reinforcement learning; …based on a result of the machine learning ([0039] the learning model 136 is a learning model ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nonogaki’s teaching of monitoring the temperature of the motor and comparing it to reference data to determine if the data is abnormal with Watanabe’s teaching of performing machine learning to infer whether the motor will be in an abnormal state. The combined teaching provides an expected result of monitoring the temperature of the motor and using machine learning to determine whether the motor will be in an abnormal state. Therefore, one of ordinary skill in the art would be motivated to more accurately predict the rise of temperature and the operation of the machine based on it.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YTF/
Examiner, Art Unit 2117
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183